Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 19, 2018

                                           No. 04-18-00638-CR

                                         In re John David Garcia

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On September 10, 2018, relator filed a petition for writ of mandamus. After considering
the petition, this court concludes relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is DISMISSED FOR WANT OF JURISDICTION. See TEX. R.
APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on September 19, 2018.




                                                            _________________________________
                                                            Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
  This proceeding arises out of Cause No. 11-05-075-CRW, styled The State of Texas v. John David Garcia, pending
in the 81st Judicial District Court, Wilson County, Texas, the Honorable Russell Wilson presiding.